Citation Nr: 9919309	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-18 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right leg 
disability secondary to service-connected low back strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
chronic low back strain. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to December 
1971.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
the 10 percent rating for the veteran's low back strain and 
denied entitlement to service connection for right leg 
disability secondary to chronic low back strain.  


FINDINGS OF FACT

1.  Medical evidence of a nexus between the veteran's 
service-connected low back strain and a right leg disability 
has not been submitted.

2.  The veteran's low back strain is manifested by 
characteristic pain. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a right leg disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

2.  The schedular criteria for an evaluation in excess of 10 
percent for the veteran's low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71(a), Diagnostic Code 5295 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the veteran's claims file reveals that the RO 
granted service connection for chronic low back strain in a 
rating decision dated in June 1972 and assigned a 10 percent 
evaluation effective from December 1971.  Before the RO at 
that time were the veteran's service medical records that 
include clinical records pertinent to the veteran's lower 
back injury and subsequent treatment, including a lumbosacral 
x-ray series conducted in October 1971, the results of which 
revealed no herniated disc or narrowed space.  There are no 
medical records, complaints, or findings related to a right 
leg disability.  

VA outpatient records for treatment rendered from January to 
June 1977 generally reflect complaints of chronic low back 
pain.  Neurological examination revealed normal motor 
functions and reflexes.  X-ray studies showed some narrowing 
of the L5-S1; otherwise, the results were within normal 
limits.  The impression rendered was that the veteran was 
having mechanical back pain, but probably not on the basis of 
disc disease.  VA outpatient records for treatment 
administered from July to September 1984 reveal complaints of 
chronic low back pain.  

Private medical records dated from 1984 to 1985 reveal that 
the veteran was treated for an injury to his back while 
lifting an air conditioning unit at work.  The veteran 
reported low back pain and right posterior leg pain since 
that incident.  Physical examination revealed restricted back 
motion and thigh pain upon straight leg raising.  The x-ray 
studies revealed degenerative narrowing at the L5-S1.  The 
impression rendered was lumbar disc disease.  A hospital 
admission report dated in January 1985 disclosed an excision 
of a large herniated disc and decompression of the lateral 
gutter stenosis.  

VA inpatient records extending from September to December 
1987 essentially relate to other medical disorders.  Clinical 
entries include a past medical history of a back injury and 
pain in the right lower extremity.  A December 1987 VA x-ray 
study of the lumbar spine revealed no fracture or dislocation 
and essentially, the results were unremarkable.  A VA 
hospital discharge summary for admission in December 1987 
reveals the veteran's lumbar laminectomy for lumbar disc 
syndrome.  The examiner noted that the veteran's chronic low 
back pain was improved through the use of a lumbosacral 
corset.  A January 1988 VA neurological examination disclosed 
the veteran's reported history of a back injury during work 
in 1985.  The veteran reported that prior to surgery for his 
injury, he had been experiencing low back pain; after a disc 
excision, the veteran began to experience radiating numbness 
down the right lower extremity.  The veteran further reported 
that the numbness persisted even though he had fairly good 
relief from the pain.  The impression was clinical history 
consistent with L4 and L5 radiculopathy. 

The record includes an August 1988 VA doctor's order for an 
L-S corset and a diagnosis of status post-operative lumbar 
laminectomy.  

Results from an October 1988 VA examination revealed that the 
veteran was able to stoop and bend, that his gait was not 
antalgic, that there was normal alignment and curvature, and 
a nontender scar, and that he had no muscular spasm, atrophy, 
or weakness of the posterior paraspinal musculature.  Further 
noted is no tenderness to palpation of the spine and 
paravertebral muscles.  Some limitation of motion was noted 
with flexion at 80 degrees, extension at 20 degrees, lateral 
flexion to the right at 45 degrees, lateral extension to the 
left at 45 degrees, and rotation bilaterally at 40 degrees.  
Straight leg raising was positive on the right at 20 degrees.  

In December 1993, the veteran underwent x-ray studies of the 
lumbosacral area, the impression of which was straining of 
the lordotic curve; narrowing of L5-S1 and mild L5 
osteophyte.  No evidence of acute fracture of subluxation was 
present.  The examiner noted change compatible with traumatic 
or degenerative disc L5-S1.  A private Magnetic Resonance 
Imaging (MRI) dated in June 1994 revealed findings of a prior 
laminectomy at L5 and narrowing of the intervertebral disc 
space at L5-S1.  The diagnostic impression rendered was 
recurrent lateral herniation of nucleus pulposus L5-S1 on the 
right.  Results from a March 1995 MRI of the lumbar spine 
were degenerative changes of the L5-S1 disc with 
circumferential annular bulge.  

Lumbosacral spine x-ray studies conducted in April 1998 
revealed an impression of severe disc degenerative changes at 
the L5-S1 and facet arthropathy at the L4-S1.  A May 1998 MRI 
of the lumbar spine disclosed multilevel degenerative 
disease, most noted at the L5-S1 where there is evidence of 
fairly severe neural foramen stenosis and probably 
impingement on the L5 nerve roots bilaterally.  Also noted is 
right L5-S1 disc protrusion paracentrally.  

In August 1998, the veteran underwent a VA examination 
related to complaints of back and right lower leg pain.  The 
examiner noted the veteran's history of chronic lower back 
pain.  The examiner stated that since service, there are no 
records that indicate a history of treatment for low back 
pain and right leg pain.  On physical examination, the 
examiner noted that the veteran wore a lumbar corset.  
Further, the examiner stated that out of the corset, the 
veteran experiences pain and has limited range of motion on 
flexion, extension, and right and left bending.  Straight leg 
raising was noted as negative bilaterally, and internal and 
external rotation of the hips was normal.  X-ray studies 
revealed significant degenerative changes at L5-S1 and 
evidence of a prior laminectomy.  

The examiner further stated that the veteran's symptoms of 
back and right leg pain are due to a work-related injury in 
1984 and do not have any medical relation to the inservice 
injury.  Also, the examiner rendered an opinion that it is 
not as likely as not that the veteran's herniated nucleus 
pulposus was caused by the low back strain.  Further, the 
examiner stated that the veteran's right leg pain is due to 
the herniated nucleus pulposus that occurred after service.  
In November 1998, the veteran underwent a nerve conduction 
study for complaints of right lower extremity numbness.  The 
impression was no electrophysiologic evidence of right-sided 
radiculopathy.  A November 1998 report from an epidural 
injection disclosed mild relief upon treatment.  

During the veteran's March 1999 hearing before a member of 
the Board, the veteran testified that his service-connected 
low back strain prompted his employer to send him to a 
doctor.  Transcript (T.) at 4.  The veteran stated that as 
time went on, the back problems continued to increase and 
prevented him from doing certain tasks at work.  (T.) at. 4.  
At that time, the veteran stated that he wore a corset for 
his back.  (T.) at 4.  The veteran's work included heavy 
lifting, climbing, and crawling, and sometimes required him 
to be in awkward places.  (T.) at 5.  The veteran testified 
that he complained constantly and that it was taking him 
increasingly more time to complete his tasks.  (T.) at 6.  
The veteran further stated that he would freeze at times for 
a few minutes until the pain would go away.  (T.) at 6.  The 
veteran reported that he was taking medication at that time.  
(T.) at 6.  

The veteran stated that since 1984, when he was experiencing 
those problems at work, he has been very limited in his 
ability to walk without pain.  (T.) at 6.  The veteran stated 
that he attends physical therapy and by the time he takes the 
bus and returns home, he has done about as much as he can 
accomplish in one day.  (T.) at 7.  The veteran attributes 
his pain to the original injury in service.  (T.) at 7.  When 
questioned about his complaints of right leg pain, the 
veteran stated that originally, he had no problems.  (T.) at 
7.  However, as the pain in his back increased, pain also 
radiated into the back of the right leg, to the point of 
numbness.  (T.) at 7.  The veteran stated that he attends 
physical therapy for his right leg problems.  (T.) at 7.  

The veteran testified that he wears soft-soled shoes and uses 
a brace and a cane for support.  (T.) at 8.  The veteran 
stated that his low back strain has increasingly affected his 
ability to do the things that he was trained to do.  (T.) at 
9.  He stated that he no longer has a normal life and needs 
help with household chores.  (T.) at 9.  Also, the veteran 
reported that he cannot climb stairs without experiencing 
severe pain.  (T.) at 9.  When asked about the on-site injury 
at his job, the veteran stated that he did not have a 
particular injury; rather, he experienced constant pain and a 
pinching sensation.  (T.) at 10.  The veteran testified that 
it was a constant progression.  (T.) at 11.  

As to the time when he first began to feel pain in the right 
lower extremity, the veteran stated that as the pain in his 
back increased, and right before he had surgery, he noticed 
the pain radiating into his right lower leg.  (T.) at 11.  
The veteran stated that he takes Tylenol 3 with codeine at 
night, but that he cannot tolerate it during the day.  (T.) 
at 12.
Analysis

The issues for determination in this veteran's case are 
whether he is entitled to service connection for a right leg 
disability secondary to his service-connected low back 
strain, and whether he is entitled to an evaluation in excess 
of 10 percent for his low back strain.  In well grounded 
cases, service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service in the Armed Forces.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Regulations also 
provide that service connection may be allowed for any 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.309(d) 
(1998).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may further be granted for a disorder aggravated 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Service connection
 
Initially, as relates to the veteran's claim of entitlement 
to service connection for his right leg disability secondary 
to his service-connected low back strain, the Board finds 
that this veteran has not presented a well grounded claim 
within the meaning of 38 U.S.C.A. § 5107.  Essentially, the 
veteran has not submitted a claim that is plausible, or one 
that is capable of standing on its own.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  More specifically, the veteran has 
not provided evidence of current disability that possibly is 
the result of his service-connected low back strain.

To establish a well grounded claim for service connection, 
the United States Court of Veterans Appeals (Court) requires 
a showing of three basic evidentiary elements: (1) a medical 
diagnosis of a current disability; (2) medical, or in some 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'g sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

In this case, the veteran has not presented any competent 
evidence of current right leg disability that is related to 
his service-connected disability, that is, his low back 
strain.  Overall, the record reflects the veteran's 
complaints of pain that radiates from his back down into his 
right lower extremity; however, the clinical evidence of 
record does not substantiate his assertions.  The Board notes 
that the particular nature of the issue determines the 
quality and quantity of evidence needed to satisfy the burden 
of establishing a well grounded claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  For example, if the determinative 
issue involves medical etiology, such as the nexus between 
current disability and an in-service injury or disease, 
medical diagnosis the veteran must offer competent medical 
evidence sufficient to support a plausible claim.  Id.  This 
case involves the determination of whether the veteran's 
right leg disability is the result of his service-connected 
low back strain, see 38 C.F.R. § 3.310(a), or whether his 
right leg disability is aggravated by his service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439.  Thus, the 
veteran must submit competent, that is, medical evidence to 
support his allegations.  Grottveit at 93.  

For the limited purpose of determining whether a claim is 
well grounded, the supporting evidence is presumed to be 
true.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Nonetheless, although the claim need not be conclusive, the 
veteran must support his allegations by credible and 
competent evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The Board recognizes the veteran's statements of 
record that his right leg began to bother him as the pain in 
his lower back increased, and that pain continues to radiate 
into his right lower extremity.  However, the veteran has not 
presented competent medical evidence to support his claim of 
a current right leg disability or evidence that any arguable 
right leg disability relates to his service-connected low 
back strain.  In fact, during the January 1988 VA 
neurological examination noted above, the veteran reported 
that it was after his disc excision in 1985 that he began to 
experience radiating numbness in the right lower extremity.  
Prior to that time, there is no evidence of record of any 
complaints or findings related to pain and numbness in the 
right lower extremity.

More specifically, during the November 1998 
electroneuromyographic examination, in spite of the veteran's 
complaints of numbness in the right lower extremity, the 
examiner reported no evidence of right-sided radiculopathy.  
Moreover, as noted above, during the most recent VA 
examination conducted in August 1998, the examiner related 
the veteran's complaints of right leg pain to his work injury 
that took place sometime in 1984, and stated specifically 
that the right leg problems are due to the herniated disc 
surgery.  Thus, the veteran has not presented medical 
evidence to substantiate that any right leg disability 
relates to his service-connected low back strain.  Therefore, 
in this regard, the veteran has failed to establish a well 
grounded claim.  

Since this claim is not well grounded, the VA does not have a 
statutory duty to assist the veteran in the development of 
the case.  38 U.S.C.A. § 5107(a).  However, if upon 
examination of the record, the Board determines that 
information exists that possibly could render the claim 
plausible, the VA may have a duty to inform the claimant of 
necessary evidence to complete the application.  Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995); 38 U.S.C.A. § 5103(a).  In 
this case, the Board found no such information.

Increased Rating

At the outset, the Board notes that a claim for an increased 
evaluation for a service-connected disability is well 
grounded if the veteran indicates that he has increased 
disability.  38 U.S.C.A. § 5107(a) (West 1991); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Thus, 
this veteran has submitted a well grounded claim.  Also, 
pursuant to 38 U.S.C.A. § 5107(a), no further assistance to 
the veteran is required.  

Following a thorough analysis of the record, the Board has 
determined that the preponderance of the evidence is against 
the veteran's claim of entitlement to an evaluation in excess 
of 10 percent for his low back strain.  Specifically, the 
clinical evidence of record does not substantiate that the 
veteran's low back strain warrants an evaluation greater than 
the current 10 percent rating.  Disability evaluations are 
determined, as far as practicable, upon the average 
impairment of earning capacity attributable to specific 
injuries or combination of injuries coincident with military 
service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Each 
disability must be viewed in relation to its history with an 
emphasis placed on the limitation of activity imposed by that 
disability.  38 C.F.R. § 4.1.  The degrees of disability 
contemplated in the evaluative rating process are considered 
adequate to compensate for loss of working time due to 
exacerbation or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  

Lumbosacral strain is rated under Diagnostic Code 5295 and 
provides for a 20 percent evaluation where the veteran 
experiences muscle spasm on extreme forward bending and loss 
of lateral spine motion unilaterally in a standing position.  
To warrant the maximum rating of 40 percent under this 
diagnostic code, the veteran must show severe strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, with marked limitation of forward bending 
in a standing position; loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  In this regard, the veteran has not demonstrated 
such severity related to his low back strain.
Of particular significance in this case is the VA examiner's 
opinion rendered during the August 1998 examination that the 
current symptoms of low back pain are due to the work injury 
in 1984 rather than to the inservice incident.  The examiner 
noted the veteran's lumbar strain by way of history, but also 
noted that the service-connected low back strain did not 
cause the herniated nucleus pulposus that resulted from a 
work-related incident.  The examiner stated that the 
herniated nucleus pulposus and low back strain are separate 
in nature and that symptomatology related to the veteran's 
back disorder, up to and following the 1984 incident, did not 
have any medical relation to the inservice occurrence.  
Therefore, in this regard, complaints of low back pain 
following the 1984 injury at the work-site up to the present 
are associated with that incident and not with the veteran's 
service-connected back disability.

Nonetheless, the Board acknowledges the multiple outpatient 
reports associated with the veteran's record that include 
recitations of the veteran's inservice injury and complaints 
of chronic low back pain.  However, the clinical data 
primarily relate to the 1985 surgery and ensuing treatment 
for a herniated disc that resulted from an industrial injury.  
As indicated above, the veteran's service-connected low back 
disability is low back strain.  Pathology referable to a 
herniated disc is not service-connected.  

The Board also notes that the record includes reports from x-
ray and laboratory studies extending from 1993 to 1998, all 
of which contain diagnoses related to degenerative disc 
disease and narrowing of the L5-S1.  None of the reports 
refers to muscular strain in the lower back or disclose any 
evidence whatsoever of muscle spasms or limitations, 
consistent with the rating criteria associated with 
Diagnostic Code 5295.  38 C.F.R. § 4.71a-26, Diagnostic Code 
5295.  Thus, the clinical data of record do not support that 
the veteran's low back strain merits an evaluation above the 
current 10 percent.

Nonetheless, the Board acknowledges that the assignment of a 
particular diagnostic code turns on the facts of a specific 
case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Further, 
one diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  A change in the diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); see also Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

In this light, the Board has considered any other potentially 
applicable diagnostic codes and has determined that no other 
diagnostic code is appropriate in this case.  For example, 
Diagnostic Code 5292 related to limitation of motion of the 
lumbar spine provides for a 20 percent evaluation for 
moderate limitation, and a maximum of 40 percent for a severe 
limitation.  38 C.F.R. 4.71(a), Diagnostic Code 5292 (1998).  
Under Diagnostic Code 5293 for intervertebral disc syndrome, 
a 20 percent rating is merited for moderate recurring 
attacks, and a 40 percent evaluation is assigned for severe 
recurring attacks, with intermittent relief.  
38 C.F.R. 4.71(a), Diagnostic Code 5293 (1998).  

However, the clinical data referable to the veteran's low 
back strain do not support a rating in excess of 10 percent 
under Diagnostic Code 5292 or 5293.  Id.  Importantly, there 
is no medical evidence that tends to suggest pathology 
associated with the veteran's service-connected low back 
strain that corresponds to the rating criteria under either 
of these diagnostic codes.  There is no objective data to 
suggest that the veteran's low back strain has resulted in 
impairment such as moderate limitation of motion or 
intervertebral disc syndrome with recurrent attacks.  Id.  
The veteran in this case has not demonstrated symptomatology 
of such severity so as to warrant a rating above the current 
10 percent; thus, the current evaluation is adequate.  The 
Board concludes that based on objective findings included in 
the claims file, the preponderance of the evidence is against 
the veteran's claim of entitlement to an evaluation in excess 
of 10 percent for his low back strain.

The Board is aware that the veteran has complained of chronic 
low back pain and acknowledges that such complaints merit 
consideration in evaluating the veteran's disability picture.  
However, upon a review of the record, the Board has 
determined that the veteran's complaints of back pain relate 
to his 1984 disc injury and not to his service-connected low 
back strain.  As noted above, during the 1998 VA examination 
of the lumbar area, the examiner related the veteran's 
complaints of pain and limitation to his work-injury rather 
than to the inservice incident.  Thus, although the Board 
acknowledges the veteran's complaints, such allegations do 
not support an evaluation in excess of the current 
10 percent.  

Further, the Board acknowledges that the Court has held that 
in addition to due consideration of applicable diagnostic 
codes, examinations upon which the rating codes are based 
must adequately address the extent of the functional loss due 
to pain "on use or during flare-ups."  DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995).  Although during the 1998 
examination, the VA examiner acknowledged the veteran's pain 
and limitations, such complaints were not associated with the 
veteran's service-connected low back strain.  Also, VA 
regulations provide that in cases involving musculoskeletal 
disability, the Board must consider such elements as the 
ability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  The functional loss may be due 
to pathology such as absence of bone or muscle, deformity, or 
pain, supported by adequate pathological studies.  Id. 

Nonetheless, the veteran has not demonstrated symptomatology 
related to his lower back problem that affects limitations in 
strength, speed, and coordination.  Furthermore, there is no 
pathology to which functional loss may be attributed, thereby 
requiring further consideration by the Board.  In general, as 
stated above, the clinical evidence of record supports that 
the veteran's disability picture most closely follows the 
criteria associated with the current 10 percent rating under 
Diagnostic Code 5295.  38 C.F.R. § 4.71a-26, Diagnostic Code 
5295.  No other considerations are necessary in this case.

Therefore, in light of the above, the Board concludes that 
the preponderance of the evidence is against the claim, in 
which case, the veteran's claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right leg disability 
secondary to chronic low back strain is denied.

Entitlement to an evaluation in excess of 10 percent for 
chronic low back strain is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

